DETAILED ACTION
Response to Amendment
	The Amendment filed January 7, 2021 has been entered. Claims 1, 4-5, 7, 10-13, 17-24 remain pending in the application. Claims 2-3, 6, 8-9, and 14-16 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed October 19, 2020. The claims are in condition for allowance.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for memory alignment, comprising: 
receiving, from a host, a logical address for data of a byte-based memory element of a memory allocation including a plurality of byte-based memory elements; 
translating the logical address to a physical address for the data based on: 
a quantity of data bits of each of the plurality of byte-based memory elements; 
a quantity of padding bits of each of the plurality of byte-based memory elements; and 

wherein translating the logical address to the physical address comprises adjusting the logical address by a value equivalent to the quantity of padding bits multiplied by the quantity of byte-based memory elements from the start of the memory allocation to the logical address; and 
performing a logical operation, via sensing circuitry, on the data at the physical address.”

Independent claim 7 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“An apparatus, comprising:
 an array of memory cells configured to store a plurality of byte-based memory elements of a memory allocation; 
a controller coupled to the array of memory cells and configured to cause: 
a logical address for data of a byte-based memory element of the memory allocation to be translated to a physical address for the data based on: 
a quantity of data bits of each of the plurality of byte-based memory elements; a quantity of padding bits of each of the plurality of byte-based memory elements; and 
a quantity of byte-based memory elements from a start of the memory allocation to the logical address; and 
the logical address to be adjusted by a value equivalent to the quantity of padding bits multiplied by the quantity of byte-based memory elements from the start of the memory allocation to the logical address; and


Independent claim 13 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A system, comprising: 
a host; and 
a memory device coupled to the host and configured to: 
receive, from the host, a logical address for data of a byte-based memory element of a memory allocation stored on the memory device; and 
determine a physical address for the data based on: a quantity of data bits of the byte-based memory element; 
a quantity of padding bits of the byte-based memory element; and 
a quantity of byte-based memory elements from a start of the memory allocation to the logical address;
store a plurality of byte-based memory elements of the memory allocation according to a byte-based alignment; and 
store the plurality of byte-based memory elements of the memory allocation according to a non-byte-based alignment, 
wherein the byte-based memory element is a first byte-based memory element of the memory allocation, and 
wherein in the non-byte-based alignment at least one data bit of the first byte- based memory element and at least one data bit of a second byte-based memory element of the memory allocation are logically adjacent at a location of the memory allocation other than a byte boundary and stored in physically adjacent memory cells of the array.”

Independent claim 21 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for memory alignment, comprising: 
receiving, from a host, a logical address for data of a byte-based memory element of a memory allocation including a plurality of byte-based memory elements; 
translating the logical address to a physical address for the data based on: 
a quantity of data bits of each of the plurality of byte-based memory elements; 
a quantity of padding bits of each of the plurality of byte-based memory elements; and 
a quantity of byte-based memory elements from a start of the memory allocation to the logical address; 
performing a logical operation, via sensing circuitry, on the data at the physical address; 
padding the data with the quantity of padding bits after performing the logical operation; and 
sending the padded data to the host.”

Independent claim 22 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for memory alignment, comprising: 
receiving, from a host, a logical address for data of a byte-based memory element of a memory allocation including a plurality of byte-based memory elements; 

a quantity of padding bits of each of the plurality of byte-based memory elements; and 
a quantity of byte-based memory elements from a start of the memory allocation to the logical address; 
performing a logical operation, via sensing circuitry, on the data at the physical address; and 
storing, according to a non-byte-based alignment, logically adjacent bits in physically adjacent memory cells of the array, wherein the byte-based memory element is a first byte-based memory element of the memory allocation and the non-byte-based alignment includes: 
at least one padding bit of the first byte-based memory element logically adjacent to at least one padding bit of a second byte-based memory element of the memory allocation; and 
at least one data bit of the first byte-based memory element logically adjacent to at least one data bit of the second byte-based memory element at a location of the memory allocation other than a byte boundary.”

Independent claim 23 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“An apparatus, comprising: 
an array of memory cells configured to store a plurality of byte-based memory elements of a memory allocation; 

a quantity of data bits of each of the plurality of byte-based memory elements; 
a quantity of padding bits of each of the plurality of byte-based memory elements; and 
a quantity of byte-based memory elements from a start of the memory allocation to the logical address; and 
sensing circuitry coupled to the array of memory cells and configured to perform a logical operation on the data at the physical address, 
wherein the controller is further configured to, subsequent to performance of the logical operation, cause the data to be padded with the quantity of padding bits.”

Independent claim 24 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A system, comprising: 
a host; and 
a memory device coupled to the host and configured to: 
receive, from the host, a logical address for data of a byte-based memory element of a memory allocation stored on the memory device; 
determine a physical address for the data based on: a quantity of data bits of the byte-based memory element; 
a quantity of padding bits of the byte-based memory element; and 

perform a logical operation, via sensing circuitry, on the data at the determined physical address; and 
subsequent to performing the logical operation, pad the data with the quantity of padding bits, wherein the host is configured to receive the padded data.”

The above recited limitations are supported by the specification as originally filed at least at paragraphs [0012]-[0014] and [0030]-[0031]. The most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. Claims 4-5, 10-12, 17-20 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed January 7, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.